United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41007
                        Conference Calendar



TOMMY ALEXANDER, SR.,

                                    Petitioner-Appellant,

versus

R.D. MILES, Warden,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 1:04-CV-296-MAC-ESH
                       --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Tommy Alexander, Sr., federal prisoner # 07193-035, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition

challenging his 1990 convictions on multiple drug and firearm

counts that resulted in a sentence that includes concurrent terms

of life imprisonment.   He argues that he is entitled to proceed

pursuant to 28 U.S.C. § 2241 because the 28 U.S.C. § 2255 remedy

is inadequate or ineffective.   He also argues the merits of

several claims for relief.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41007
                                -2-

     Alexander has not met his burden of showing that he meets

the requirements for filing a 28 U.S.C. § 2241 petition under

the savings clause of 28 U.S.C. § 2255.   He has neither pointed

to a retroactively applicable Supreme Court decision which

establishes that he may have been imprisoned for conduct that was

not prohibited by law nor shown that his claims were foreclosed

by circuit law at the time of his conviction, appeal, or first

28 U.S.C. § 2255 motion.   See Reyes-Requena v. United States,

243 F.3d 893, 903-04 (5th Cir. 2001).

     AFFIRMED.